Smith, Justice, delivered the opinion of the Court: The appellant, who was the defendant in the Court below, by his counsel, moved to dismiss this cause, because the plaintiff, at and before the institution of this suit, was a non-resident of this State, and did not, before or at the commencement of the suit, file such a bond for costs as is required by the statute. From the facts disclosed by the bill of exceptions, it satisfactorily appears that the plaintiff was a non-resident; and the only question to be decided, is, whether the bond filed as security for costs, is sufficient. The objection to the bond, is, that it does not appear in what cause the paper purporting to be a bond, is given, nor who the parties to the action are. The entitling the cause, “ The Same v. The Same,” being entirely isolated and disconnected with the names of any parties to any other cause, none such appearing, cannot admit of any interpretation to aid the defect by a reference to another cause between the parties to this action. The Municipal Court should have dismissed the cause; and not having done so, the judgment of the Municipal Court is reversed, with costs of this Court and the Court below. Judgment reversed.